Citation Nr: 1609337	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  13-00 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In September 2012, the Veteran provided testimony at a Decision Review Officer (DRO) hearing at the RO.  

In April 2015, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  

In June 2015, the Board in pertinent part reopened the claim of entitlement to service connection for bilateral hearing loss and remanded the issue for further development.  The case has since returned to the Board.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, current bilateral hearing loss is related to in-service noise exposure.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision to grant service connection for bilateral hearing loss, a detailed discussion as to how VA satisfied its duties to notify and to assist is not required.  See 38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including other organic disease of the nervous system such as sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

On enlistment examination in March 1976, puretone thresholds were recorded as:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
X
20
LEFT
25
20
20
X
15




On separation examination in March 1979, puretone thresholds were recorded as:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
X
10
LEFT
25
10
10
X
10

VA records show the Veteran underwent an audiology consult in January 2010.  He reported hearing loss in both ears, left greater than right.  There was a bug in the left ear, which was removed under the microscope with forceps.  The audiologist stated the audiometric results were inconsistent and unreliable and based on speech discrimination scores, the Veteran would not be considered a candidate for amplification.  

The Veteran underwent a VA audiometric examination in April 2010.  He reported that he served as a mortar man in service without hearing protection.  He denied occupational or recreational noise exposure.  The Veteran stated that he had had problems with hearing since 1982 or sooner.  Following examination, the examiner stated the results were not considered suitable for rating purposes and that hearing status, or etiology of hearing loss and tinnitus, could not be determined by these results.  

At the September 2012 DRO hearing, the Veteran testified that he was exposed to in-service acoustic trauma and did not wear hearing protection.  He noticed a hearing problem a few years after service because he felt that when one is young, one thinks it really doesn't matter. 

The Veteran underwent additional VA examination in October 2012.  Audiometric results showed a bilateral hearing loss disability for VA purposes.  Diagnosis was sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of military service.  The following rationale was provided:

[The Veteran] stated that he has noticed a problem with his hearing since 1982.  He was in the military from 1976-1979 and was a mortar man.  C-file review showed that hearing was within normal limits on 27 Mar 76 and 30 Mar 79.  No significant change was noted in either ear from 1976-1979.  It is less likely than not that hearing loss is due to military noise exposure since no change in hearing, in either ear, was noted during military service.  

At the videoconference hearing, the Veteran testified that he experienced a "very little" decrease in hearing during service and that it got worse as he got older.  He reported extensive in-service noise exposure and no significant post-service noise exposure.  He subsequently submitted statements from his wife and other individuals who generally attest that he has had problems hearing since discharge from service in 1979.  

An addendum opinion was obtained in September 2015.  The examiner stated that there were no permanent positive threshold shifts greater than normal measurement variability at any frequency between 500 and 6000 Hz for either ear.  He opined that the right and left ear hearing loss were not at least as likely as not caused by or a result of an event in military service.  The following rationale was provided for both ears:

Per the original examiner, hearing was normal on entry and exit from military service and there wre (sic) no significant threshold shifts.  

"There is insufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur".  (Citation omitted)

As set forth, the Veteran is not shown to have a hearing loss disability for VA purposes during service or within one year following discharge from service.  38 C.F.R. § 3.385, however, does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test results at the Veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  

The Veteran's DD Form 214 shows his military occupational specialty as indirect fire infantryman.  The DA Form 20 notes a principal duty as a radio telephone operator.  The Veteran's reports of in-service noise exposure appear consistent with his duties and noise exposure is conceded.  Evidence of record shows current bilateral hearing loss and the question is whether such disability is related to the Veteran's period of active duty or events therein.  

As noted, the Board previously found the October 2012 VA opinion inadequate and thus, it is not probative.  In reviewing the September 2015 addendum, it is essentially based on the same findings as the previous opinion (i.e., lack of in-service hearing loss or threshold shifts).  While this opinion addresses the lack of scientific support for delayed onset hearing loss, it fails to discuss the lay evidence of record as requested.  As such, this opinion is also inadequate.  

As concerns the lay contentions, the Board notes the Veteran is competent to report his hearing difficulties and when they started and lay persons are also competent to report their observations.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  The lay evidence of record suggests the Veteran's hearing problems began during service or in close proximity thereto.  The Board does not find a sufficient basis to doubt the credibility of these statements.  Thus, resolving reasonable doubt in his favor, service connection is warranted.  See 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


